The action is to recover damages for wrongful death of an eleven-year-old infant. The proof shows that the infant was struck by defendant’s truck when he was crossing a highway, and at that time the’truck was on its wrong side of the road. The court dismissed the complaint, holding that the infant was guilty of contributory negligence as matter of law because plaintiff did noi show that the infant looked to his left or in the direction from which the truck was approaching. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. Whether the infant was guilty of negligence which contributed to the happening of the accident was a question of fact for the jury. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur, • ,